MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         Jan 26 2017, 8:58 am
court except for the purpose of establishing                           CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Joel M. Schumm                                           Curtis T. Hill, Jr.
Appellate Clinic                                         Attorney General
Indiana University Robert H. McKinney
School of Law                                            Jesse R. Drum
                                                         Deputy Attorney General
Joshua C. Woodward                                       Indianapolis, Indiana
Certified Legal Intern
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Wallace Henderson,                                       January 26, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1605-CR-984
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark D. Stoner,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Jeffrey L. Marchal,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G06-1509-F5-32403



Crone, Judge.

Court of Appeals of Indiana | Memorandum Decision 49A05-1605-CR-984 | January 26, 2017     Page 1 of 9
                                            Case Summary

[1]   Wallace Henderson appeals his conviction for level 5 felony knowing failure to

      reside at the address registered with the sex offender registry. He challenges the

      trial court’s admission of a witness verification form as well as the sufficiency of

      the evidence to support his conviction. We affirm.


                              Facts and Procedural History
[2]   Henderson is a convicted sex offender subject to Indiana’s sex offender

      registration requirements. In August 2013, he was convicted of class D felony

      failure to register as a sex offender. In May 2015, he was convicted of level 5

      felony failure to register as a sex offender. In the summer of 2015, he was out

      of the Department of Correction (“DOC”) on parole and was homeless.

      Pursuant to Indiana Code Section 11-8-8-12(c), he was required to report in

      person to the Marion County Sheriff’s Department every seven days to register

      the temporary address where he would be staying during those seven days. On

      July 13, 2015, Henderson registered his address as 520 East Market Street, the

      street address for Wheeler Mission (“Wheeler”).


[3]   Wheeler is a homeless shelter that provides meals and a bed for its registered

      residents. Unless a resident is enrolled in a special program, he is permitted to

      stay only ten nights per month inside the shelter. Residents must register with

      Wheeler each day, and Wheeler’s curfew is 4:30 p.m. Registration as a resident

      Court of Appeals of Indiana | Memorandum Decision 49A05-1605-CR-984 | January 26, 2017   Page 2 of 9
      of Wheeler is distinct from registration with the Sheriff’s Department as a sex

      offender.


[4]   According to Wheeler’s records, Henderson was a resident from July 13, 2015

      through July 16, 2015, having registered with Wheeler on each of those four

      days. From July 13 through August 24, 2015, Henderson reported weekly to

      Marion County Sheriff’s Deputy Rolley Ferguson, each time listing his address

      as Wheeler’s street address. According to Deputy Ferguson, he looked for

      Henderson at Wheeler several times but could not locate him, and on August

      27, 2015, Wheeler verified that Henderson was not a registered resident. When

      Henderson reported to the Sheriff’s Department on August 31, 2015, and again

      listed his address as Wheeler’s street address, Deputy Ferguson told him that he

      had evidence that Henderson was not staying there. According to the deputy,

      Henderson responded, “Well, I’m going back there.” Tr. at 49. Later that day,

      Deputy Ferguson discovered an active arrest warrant on Henderson related to

      his parole. Shortly thereafter, Henderson returned to the Sheriff’s Department

      and indicated that he had missed curfew and could not check in to Wheeler.

      The deputy arrested him on the active warrant.


[5]   On September 9, 2015, Deputy Ferguson visited Wheeler and inquired

      concerning Henderson’s history as a resident at the shelter. Shift Supervisor

      John Hamblen consulted the shelter’s computer records and determined that

      Henderson had not been a resident at Wheeler since July 16, 2015. Hamblen

      signed a witness verification form to that effect.



      Court of Appeals of Indiana | Memorandum Decision 49A05-1605-CR-984 | January 26, 2017   Page 3 of 9
[6]   The State charged Henderson with four counts of level 5 felony failure to

      register as a sex offender with a prior conviction, one of which was dismissed

      on the State’s motion.1 A bench trial ensued, and the trial court found

      Henderson guilty on the remaining three counts, two of which were merged due

      to double jeopardy concerns. The trial court entered judgment on Count I –

      knowing failure to reside at the address registered with the sex offender registry.


[7]   Henderson now appeals. Additional facts will be provided as necessary.


                                     Discussion and Decision
            Section 1 – The trial court acted within its discretion in
                   admitting the witness verification form.
[8]   Henderson maintains that the trial court abused its discretion in admitting the

      witness verification form signed by Hamblen. We review rulings on the

      admission or exclusion of evidence for an abuse of discretion resulting in

      prejudicial error. Williams v. State, 43 N.E.3d 578, 581 (Ind. 2015). An abuse of

      discretion occurs when the trial court’s decision is clearly against the logic and

      effect of the facts and circumstances before it or where the trial court

      misinterprets the law. Id. To determine whether an error prejudiced the

      defendant, we assess the probable impact of the challenged evidence upon the

      jury, in light of all the other evidence that was properly presented. Id. If



      1
        Count I – knowingly not residing at the address registered with the sex offender registry; Count II – failing
      to update his registered address within seventy-two hours of changing his address (merged); Count III –
      making a material misstatement or omission while registering as a sex offender (merged); and Count IV –
      failing to register as required between September 1 and September 9, 2015 (dismissed on State’s motion).

      Court of Appeals of Indiana | Memorandum Decision 49A05-1605-CR-984 | January 26, 2017               Page 4 of 9
      substantial independent evidence of guilt supports the conviction, the error is

      harmless. Id.


[9]   Henderson particularly asserts that the witness verification form, admitted as

      State’s Exhibit 1, was inadmissible on hearsay grounds. Hearsay is a statement

      not made by the declarant while testifying at the trial or hearing and offered in

      evidence to prove the truth of the matter asserted. Ind. Evidence Rule 801(c).

      Indiana Evidence Rule 802 excludes hearsay unless otherwise allowed under

      Indiana’s evidentiary rules or other law. Exceptions to the rule against hearsay

      include:

              (6) Records of a Regularly Conducted Activity. A record of an
              act, event, condition, opinion, or diagnosis if:

              (A) the record was made at or near the time by – or from
              information transmitted by – someone with knowledge;

              (B) the record was kept in the course of a regularly conducted
              activity of a business, organization, occupation, or calling,
              whether or not for profit;

              (C) making the record was a regular practice of that activity;

              (D) all these conditions are shown by the testimony of the
              custodian or another qualified witness, or by a certification that
              complies with Rule 902(11) or (12) or with a statute permitting
              certification; and

              (E) neither the source of information nor the method or
              circumstances of preparation indicate a lack of trustworthiness.


      Ind. Evid. Rule 803(6).

      Court of Appeals of Indiana | Memorandum Decision 49A05-1605-CR-984 | January 26, 2017   Page 5 of 9
[10]   Henderson asserts that the witness verification form, admitted as a business

       record under Rule 803(6), was actually a public record subject to specific

       limitations found in Rule 803(8)(B)(i). This subparagraph prohibits the

       admission of “investigative reports by police and other law enforcement

       personnel, except when offered by an accused in a criminal case.”


               The reason for this exclusion is that observations by police
               officers at the scene of the crime or the apprehension of the
               defendant are not as reliable as observations by public officials in
               other cases because of the adversarial nature of the confrontation
               between the police and the defendant in criminal cases.


       Perry v. State, 956 N.E.2d 41, 51 (Ind. Ct. App. 2011) (citations omitted).


[11]   While Henderson correctly notes that the challenged form is captioned as a

       Sheriff’s Department investigative form, the information contained therein is

       not attributable to Deputy Ferguson or any other law enforcement personnel.

       Rather, the source of the information was Wheeler’s computer records, which it

       kept in the ordinary course of business and according to strict protocols. The

       information was merely transcribed from those records by Wheeler’s dayshift

       supervisor and does not include any narrative or observations by law

       enforcement personnel. As such, neither the source of the information nor the

       method or circumstances surrounding its preparation indicate a lack of

       trustworthiness. See Ind. Evidence Rule 803(6)(E). Simply put, the witness

       verification form is Wheeler’s business record transcribed on a law enforcement

       form. Supervisor Hamblen, a sixteen-year employee at Wheeler, testified at

       length concerning the rules and procedures surrounding Wheeler’s resident

       Court of Appeals of Indiana | Memorandum Decision 49A05-1605-CR-984 | January 26, 2017   Page 6 of 9
       registration and recordkeeping, and on appeal, Henderson does not challenge

       the foundation for admitting Hamblen’s statements on the form as a business

       record. Consequently, we find no abuse of discretion in the admission of the

       witness verification form.


        Section 2 – The evidence is sufficient to support Henderson’s
                                conviction.
[12]   Henderson also challenges the sufficiency of evidence to support his conviction.

       When reviewing a challenge to the sufficiency of evidence, we neither reweigh

       evidence nor judge witness credibility. Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007). Rather, we consider only the evidence and reasonable inferences most

       favorable to the judgment and will affirm the conviction “unless no reasonable

       fact-finder could find the elements of the crime proven beyond a reasonable

       doubt.” Id. It is therefore not necessary that the evidence “overcome every

       reasonable hypothesis of innocence.” Id. (citation omitted).


[13]   Henderson was convicted under Indiana Code Section 11-8-8-17, which states

       that a sex offender who knowingly or intentionally does not reside at the sex

       offender’s registered address or location and has a prior unrelated conviction for

       failure to register commits level 5 felony failure to register. Ind. Code § 11-8-8-

       17(a)(5), -(b). Henderson stipulated to the prior unrelated conviction but claims

       that the State failed to prove beyond a reasonable doubt that he failed to reside

       at Wheeler’s address during the six weeks between July 20 and August 24,

       2015.



       Court of Appeals of Indiana | Memorandum Decision 49A05-1605-CR-984 | January 26, 2017   Page 7 of 9
[14]   Specifically, Henderson asserts that the State failed to establish his knowing

       failure to reside at Wheeler because the State did not introduce any evidence

       that he had not been sleeping outside Wheeler on the sidewalk, alley, or parking

       lot during those six weeks.2 The evidence most favorable to the judgment and

       introduced during trial, includes Deputy Ferguson’s in-depth explanation

       concerning the dual purposes of the sex offender registry: to promote public

       safety by alerting neighbors when a sex offender is living in the area and to

       provide law enforcement with a means of locating the offender. Tr. at 42. The

       deputy also testified as to how the registered address works in the case of a

       homeless sex offender. Id. He explained that the offender must provide a

       location where he can be found, such as a certain corner of a certain

       intersection and that if the offender indicates that he lives in a tent, he must

       specify a location where the tent will be placed. Id. Deputy Ferguson

       emphasized that he personally registered Henderson with the sex offender

       registry on July 13, 2015, and that Henderson did not specify that he was

       homeless but instead merely listed a street address that happened to be

       Wheeler’s street address. Id. at 43. Henderson signed the form, which was

       titled, “TEMPORARY RESIDENCE/HOMELESS OFFENDER FORM,”




       2
          In conjunction with this assertion, we note Henderson’s argument that certain comments by the trial court
       during closing argument amounted to improper burden-shifting. He correctly observes that the trial court
       mentioned his decision not to testify at trial, but he admits that he did not contemporaneously object to the
       trial court’s comments. As such, he waived the issue absent a showing of fundamental error. Delarosa v.
       State, 938 N.E.2d 690, 694 (Ind. 2010). Because he did not allege fundamental error in his principal appellate
       brief but instead raised it for the first time in his reply brief, Henderson has waived consideration of this
       claim. See Curtis v. State, 948 N.E.2d 1143, 1148 (Ind. 2011) (appellant must allege fundamental error in his
       principal appellate brief and may not raise it for first time in reply brief).

       Court of Appeals of Indiana | Memorandum Decision 49A05-1605-CR-984 | January 26, 2017             Page 8 of 9
       under the same street address (Wheeler’s) every week from July 13 through

       August 24, 2015. State’s Ex. 4. The deputy testified that he visited Wheeler at

       the stated street address on August 27, 2015, and learned that Henderson had

       not been registered there for over a month. Tr. at 44-45. As a result, he

       confronted Henderson when Henderson came in to sign the registry on August

       31, 2015, stating, “I have information that you’re not staying there,” to which

       Henderson replied, “Well, I’m going back there.” Id. at 49. After Deputy

       Ferguson arrested Henderson on the active parole warrant, he visited Wheeler

       again on September 9, 2015, and obtained a witness verification form indicating

       that Henderson had not been a resident of Wheeler since July 16, 2015.


[15]   We find the evidence sufficient to support a reasonable inference that

       Henderson knowingly failed to reside at the temporary address that he had

       listed with the sex offender registry. In the face of the deputy’s accusation,

       Henderson’s response that he was going back to the mission betrays his

       knowledge that he was not currently a resident there. Moreover, the

       documentary evidence corroborates the trial testimony that Henderson had not

       registered with Wheeler as a resident for six weeks. Henderson’s arguments

       amount to invitations to reweigh evidence, which we may not and will not do.

       The evidence is sufficient to support Henderson’s conviction. Accordingly, we

       affirm.


[16]   Affirmed.


       Riley, J., and Altice, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1605-CR-984 | January 26, 2017   Page 9 of 9